—Judgment, Supreme *159Court, Bronx County (Richard Price, J.), rendered August 28, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to 5 years probation, unanimously affirmed.
The record supports the court’s finding that the stop of the livery cab in which defendant was a passenger was justified by the officer’s reasonable interpretation of the cab driver’s driving without lights, at night, in a high crime area, as a distress signal and request for police assistance (see, People v Damaceno, 214 AD2d 464, lv denied 86 NY2d 734; People v Hampton, 197 AD2d 365, lv denied 82 NY2d 925). Moreover, the officer was justified in opening the back door of the cab as a security measure (see, People v Damaceno, supra). The record also supports the court’s determination that the officer raised his hands to signal defendant to stop when defendant started to exit the cab and moved straight toward the officer immediately after the officer opened the door, and that the resultant accidental feeling of a hard object in the shape of a firearm was not a seizure (see, People v Moore, 202 AD2d 348, lv denied 84 NY2d 870; compare, People v Sanchez, 38 NY2d 72). We find no reason to upset the court’s credibility determinations (see, People v Prochilo, 41 NY2d 759, 761). Concur — Milonas, J. P., Rosenberger, Williams, Tom and Saxe, JJ.